Name: 2005/382/EC: Commission Decision of 18 May 2005 authorising methods for grading pig carcases in Hungary (notified under document number C(2005) 1448)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agri-foodstuffs;  animal product;  technology and technical regulations;  means of agricultural production
 Date Published: 2005-05-19

 19.5.2005 EN Official Journal of the European Union L 126/55 COMMISSION DECISION of 18 May 2005 authorising methods for grading pig carcases in Hungary (notified under document number C(2005) 1448) (Only the Hungarian text is authentic) (2005/382/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Article 2(3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase. The authorisation of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment. This tolerance was defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (2). (2) The Government of Hungary has requested the Commission to authorise four methods for grading pig carcases and has submitted the results of its dissection trials which were executed before the day of accession, by presenting part two of the protocol provided for in Article 3 of Regulation (EEC) No 2967/85. (3) The evaluation of this request has revealed that the conditions for authorising these grading methods are fulfilled. (4) Article 2 of Regulation (EEC) No 3220/84 lays down that Member States may be authorised to provide for a presentation of pig carcases different from the standard presentation defined in the same Article where commercial practice or technical requirements warrant such a derogation. (5) In Hungary the traditions in carcase presentation and, consequently, commercial practice, necessitate that carcases can be presented with flare fat and diaphragm. This should be taken into account in adjusting the weight recorded to the weight for standard presentation. (6) No modification of the apparata or grading methods may be authorised except by means of a new Commission Decision adopted in the light of experience gained. For this reason, the present authorisation may be revoked. (7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is hereby authorised for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Hungary: (a) the apparatus termed Fat-O-Meater FOM S70 and Fat-O-Meater FOM S71 and the assessment methods related thereto, details of which are given in Part 1 of the Annex; (b) the apparatus termed Uni-Fat-O-Meater FOM S89 (UNIFOM) and the assessment methods related thereto, details of which are given in Part 2 of the Annex; (c) the apparatus termed Ultra FOM 200 and the assessment methods related thereto, details of which are given in Part 3 of the Annex; (d) the apparatus termed Fully automatic ultrasonic carcase grading (AUTOFOM) and the assessment methods related thereto, details of which are given in Part 4 of the Annex. As regards the apparatus Ultra FOM 200, referred to in point (c) of the first paragraph, it is laid down that after the end of the measurement procedure it must be possible to verify on the carcase that the apparatus measured the values of measurement SZ1 and SZ2 on the site provided for in Part 3(3) of the Annex. The corresponding marking of the measurement site must be made at the same time as the measurement procedure. Article 2 Notwithstanding the standard presentation referred to in Article 2(1) of Regulation (EEC) No 3220/84, the flare fat and the diaphragm need not be removed from pig carcases before being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be reduced: (a) for diaphragm by 0,35 % (b) for flare fat by 1,68 %. Article 3 Modifications of the apparata or the assessment methods shall not be authorised. Article 4 This Decision is addressed to the Republic of Hungary. Done at Brussels, 18 May 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 285, 25.10.1985, p. 39. Regulation as amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43). ANNEX Methods for grading pig carcases in Hungary Part I FAT-O-MEATER FOM S70 AND FAT-O-MEATER FOM S71 1. Grading of pig carcases shall be carried out by means of the apparatus termed as Fat-O-Meater FOM S70 and Fat-O-Meater FOM S71. 2. The apparatus shall be equipped with a probe of 6 millimetres (mm) diameter containing an optical sonde of the Fremstillet AF Radiometer Copenhagen/Slagteriernes Forskningsinstitut Optisk Sonde MQ type and having an operating distance of between 5 and 105 mm. The results of the measurements are converted into estimated lean meat content by means of a computer type S70 and S71 respectively. 3. The lean meat content of the carcase shall be calculated according to the following formula: = 54,043661  0,170496 Ã  SZ1  0,568425 Ã  SZ2 + 0,215384 Ã  H2 + 0,048995 Ã  W where: = the estimated lean meat content (in percentage) SZ1 = back fat thickness measured in millimetres at measuring point P1 (at 8 cm off the midline of the carcase between the third and fourth lumbar vertebrae) SZ2 = back fat thickness measured in millimetres at measuring point P2 (at 6 cm off the midline of the carcase between the third and fourth last ribs) H2 = muscle thickness measured in millimetres at measuring point P2 (at 6 cm off the midline of the carcase between the third and fourth last ribs) W = warm weight of the carcase (kg). This formula shall be valid for carcases weighing between 50 and 120 kg. Part 2 UNI-FAT-O-MEATER FOM S89 (UNIFOM) 1. Grading of pig carcases shall be carried out by means of the apparatus termed Uni-Fat-O-Meater FOM S89 (UNIFOM). 2. The apparatus is the same as the apparatus described under point 2 of Part 1. However, Unifom differs from FOM with regard to computer and software for the interpretation of the reflection profile from the optical probe. Furthermore, Unifom is not connected with the weighing instrument. 3. The lean meat content of the carcase shall be calculated according to the following formula: = 53,527  0,127 Ã  SZ1  0,563 Ã SZ2 + 0,283 Ã  H2 where: = estimated lean meat content (in percentage) SZ1 = back fat thickness measured in millimetres at measuring point P1 (at 8 cm off the midline of the carcase between the third and fourth lumbar vertebrae) SZ2 = back fat thickness measured in millimetres at measuring point P2 (at 6 cm off the midline of the carcase between the third and fourth last ribs) H2 = muscle thickness measured in millimetres at measuring point P2 (at 6 cm off the midline of the carcase between the third and fourth last ribs). This formula shall be valid for carcases weighing between 50 and 120 kilograms. Part 3 ULTRA FOM 200 1. Grading of pig carcases shall be carried out by means of the apparatus termed Ultra FOM 200. 2. The apparatus shall be equipped with an ultrasonic probe at 4 MHz (KrautkrÃ ¤mer MB 4 SE). The ultrasonic signal is digitised, stored and processed by a micro-processor (type Intel 80 C 32). The results of the measurements shall be converted into estimated lean meat content by means of the Ultra-FOM apparatus itself. 3. The lean meat content of the carcase shall be calculated according to the following formula: = 59,989  0,265 Ã  SZ1  0,402 Ã  SZ2 + 0,007625 Ã  H2 + 0,08837 Ã  W where: = estimated lean meat content (in percentage) SZ1 = back fat thickness measured in millimetres at measuring point P1 (at 7 cm off the midline of the carcase between the third and fourth lumbar vertebrae) SZ2 = back fat thickness measured in millimetres at measuring point P2 (at 7 cm off the midline of the carcase between the third and fourth last ribs) H2 = muscle thickness measured in millimetres at measuring point P2 (at 7 cm off the midline of the carcase between the third and fourth last ribs) W = warm weight of the carcase (kg). This formula shall be valid for carcases weighing between 50 and 120 kilograms. Part 4 FULLY AUTOMATIC ULTRASONIC CARCASE GRADING (AUTOFOM) 1. Grading of pig carcases shall be carried out by means of the apparatus termed AUTOFOM (Fully automatic ultrasonic carcase grading). 2. The apparatus shall be equipped with 16 ultrasonic transducers, 2 MHz (KrautkrÃ ¤mer, SFK 2 NP), with an operating distance between each transducers of 25 mm. The ultrasonic data shall comprise measurements of back-fat thickness and muscle thickness. The results of the measurements are converted into estimated lean meat content using a computer. 3. The lean meat content of the carcase shall be calculated on the basis of 60 measurement points using the following formula: = 52,698684  0,033320 x1  0,027910 x2  0,033369 x3  0,042006 x4  0,044693 x5  0,038184 x6  0,021688 x7  0,023770 x8  0,020832 x9  0,018833 x10  0,014692 x11  0,018321 x12  0,025358 x13  0,024304 x14  0,026339 x15  0,020495 x16  0,016825 x17  0,019075 x18  0,021736 x19  0,020635 x20  0,019779 x21  0,027397 x22  0,023439 x23  0,022317 x24  0,024994 x25  0,026247 x26  0,023531 x27  0,019013 x28  0,027384 x29  0,031072 x30  0,028046 x31  0,025150 x32  0,023167 x33  0,024394 x34  0,026832 x35  0,024874 x36  0,018853 x37  0,021229 x38  0,028275 x39  0,027372 x40  0,018172 x41  0,017360 x42  0,019780 x43  0,022921 x44  0,023974 x45  0,024597 x46  0,013694 x47  0,014177 x48  0,016137 x49  0,016805 x50  0,017700 x51  0,022157 x52  0,027827 x53 + 0,051671 x54 + 0,049577 x55 + 0,049119 x56 + 0,050793 x57 + 0,050356 x58 + 0,050666 x59 + 0,053370 x60 where: = the estimated lean meat percentage, x1, x2 ¦ x60 are the variables measured by AutoFom. 4. Descriptions of the measurement points and the statistical method can be found in Part II of the Hungarian protocol forwarded to the Commission in accordance with Article 3(3) of Regulation (EEC) No 2967/85. This formula shall be valid for carcases weighing between 50 and 120 kg.